                    Case:20-00759-swd                    Doc #:108 Filed: 03/06/20                        Page 1 of 1




                                  UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF MICHIGAN

IN RE:


GOODRICH QUALITY THEATERS, INC.                                                                     CASE NO.: DG20-00759
                                                                                                    CH. 11
                                              Debtor/

                 NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST

        Notice is hereby given that pursuant to Bankruptcy Rule 4001(b)(2), a hearing will be
held regarding:

 DEBTOR’S INTERIM ORDER APPROVING EMERGENCY STIPULATED MOTION
    TO AUTHORIZE THE DEBTOR TO USE CERTAIN CASH COLLATERAL

Final Hearing:                   Thursday, March 12, 2020
                                 at 3:00 p.m.


Location of Hearing: United States Bankruptcy Court
                     COURTROOM A
                     ONE DIVISION N.W.
                     GRAND RAPIDS, MICHIGAN


Any party in interest objecting to the entry of the Final Order shall file written objections with
the court no later than 5:00 p.m. on, March 10, 2020.

March 6, 2020                                                      MICHELLE M. WILSON
                                                                   CLERK OF BANKRUPTCY COURT


                                                                                   /s/
                                                                   BY: Kathleen M. Trapp, Deputy Clerk


A copy of this notice returned to Attorney Todd Almassion for service of notice, motion and
order upon all interested parties.
NOTICE IS HEREBY GIVEN that the court may, in its discretion, orally continue or adjourn the above hearing on the record in open court. If
this occurs, parties in interest will not be given further written notice of the new hearing date. If an entity is not present at the originally
scheduled hearing, information regarding the time, date and place of an orally continued or adjourned hearing may be accessed through the
Bankruptcy Court’s web site (www.miwb.uscourts.gov) provided the person has a PACER login and password, or by visiting the Clerk’s Office
of the United States Bankruptcy Court located at One Division Avenue North, 2nd Floor, Grand Rapids, Michigan 49503. Information about a
PACER login and password may be obtained by either calling PACER service center between 8:00 a.m. and 5:00 p.m. Monday through Friday,
CST at (800) 676-6856 or via its web site at http://pacer.pcs.uscourts.gov.
